Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Hong Qing Huang, a native and citizen of the People’s Republic of China, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying her motions to reconsider and reopen. We have reviewed the administrative record and the Board’s order and find no abuse of discretion. We therefore deny the petition for review for the reasons stated by the Board. See In re: Hong Qing Huang (B.I.A. Nov. 1, 2013). We dispense with oral argument because the facts and legal *176contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.